Citation Nr: 0635500	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with private transportation provided 
by Lifeline Air Ambulance from Antelope Valley Hospital to 
Carle Clinic Hospital on December 12, 2000.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1952 to August 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
Medical Center (VAMC) in Indianapolis, Indiana.

The veteran was determined by the Department of Veterans 
Affairs (VA) to be incompetent in a September 2002 rating 
decision.  The appellant is his spouse payee.  

The record reflects that the appellant requested equitable 
relief pursuant to 38 U.S.C.A. § 503 in her November 2004 
substantive appeal.  A grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs 
and is not within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  In view of the Board's 
decision, this matter is referred to the RO for appropriate 
and expeditious action.


FINDINGS OF FACT

1.  The veteran was transported by a private carrier, 
Lifeline Air Ambulance, from Antelope Valley Hospital to 
Carle Clinic Hospital on December 12, 2000.

2.  The transportation of the veteran by Lifeline Air 
Ambulance on December 12, 2000, was not authorized in advance 
and an application was not made to VA within 72 hours for 
authorization.

3.  The transportation of the veteran by a private carrier, 
Lifeline Air Ambulance, from Antelope Valley Hospital to 
Carle Clinic Hospital on December 12, 2000, was not rendered 
due to an emergency.  


CONCLUSION OF LAW


Payment or reimbursement for medical expenses incurred in 
connection with private transportation provided by Lifeline 
Air Ambulance from Antelope Valley Hospital to Carle Clinic 
Hospital on December 20, 2000, is not warranted.  38 U.S.C.A. 
§§ 111, 1701, 1703, 1710, 1728 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.143 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and a statement of the case (SOC) was 
provided in September 2004.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

As of December 12, 2000, the veteran was service-connected 
for myocardial infraction, rated as 100 percent disabling, 
anorexic encephalopathy due to myocardial infarct, rated as 
100 percent disabling; a seizure disorder, rated as 20 
percent disabling; and facial scars, rated as non-compensably 
disabling.

In November 2000, the veteran was admitted to Antelope Valley 
Hospital in California.  Apparently, prior to the admission, 
while on vacation, the veteran collapsed.  The veteran was 
brought to the hospital in a state of cardiac arrest and 
ventricular fibrillation.  The veteran's history of a seizure 
disorder, the medication he was taking for that disorder, and 
a history of heart attack and heart disease, were reviewed.  
He was intubated by the time he reached the emergency room.  
It was determined that the veteran had hypoxic ischemic 
encephalopathy secondary to cardiopulmonary arrest.  Normal 
sinus rhythm was achieved.  However, the veteran was in a 
coma and was non-responsive.  He was placed in the intensive 
care unit for treatment.  It was noted that the veteran and 
his family lived in Illinois, and the family wanted him 
transferred there.  He was thereafter transferred by a 
private carrier, Lifeline Air Ambulance, from Antelope Valley 
Hospital to the Carle Clinic Hospital on December 12, 2000.  

The appellant was told by the case manager at the Antelope 
Valley Hospital that the Danville, Illinois VAMC had told 
them to transfer the veteran to a California VA facility.  At 
that point, she was told by the Danville VA that they would 
work with her to get the veteran transferred to their 
facility.  The appellant was apparently informed that that 
Danville VAMC did not transfer patients that far and further, 
the Danville facility was not equipped to care for a patient 
in such critical condition.  The Danville VAMC admit folder 
apparently contains information that Antelope Valley was 
informed that Danville VA would have the veteran transferred 
to a VA facility close to them as soon as they could provide 
care.  However, when the Antelope Valley Hospital contacted 
the local California VA facility, they were told that they 
had an 18 month wait list.  The record indicates that the 
family asked Antelope Valley Hospital to provide assistance 
in transporting the veteran to Champaign, Illinois, close to 
their home and were informed that the veteran might not 
survive the trip.  The appellant then contacted the Carle 
Clinic Hospital and arranged for a transfer to that facility.  
The transportation costs in question were incurred from the 
private carrier, Lifeline Air Ambulance, which transported 
the veteran from Antelope Valley Hospital to the Carle Clinic 
Hospital on December 12, 2000.

Medical records from the Carle Clinic Hospital show that the 
veteran was admitted with diagnoses of anorexic brain injury 
with devastated condition, a myocardial infarction, seizure 
disorder, and history of urinary tract infection (UTI) and 
pneumonia.  It was noted that the veteran had been 
transported back by air as his family lived in Illinois and 
he would be placed in an extended care facility, as medically 
appropriate.  The veteran was transferred on December 20, 
2000 to the Danville VA Medical Center.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also Opinion of the VA General 
Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used.  
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 17.52(a).  As pertinent to this 
appeal, these circumstances include:

Hospital care or medical services for the treatment of 
medical emergencies which pose a serious threat to the life 
or health of a veteran which developed during authorized 
travel to the hospital, or during authorized travel after 
hospital discharge preventing completion of travel to the 
originally designated point of return (and this will 
encompass any other medical services necessitated by the 
emergency, including extra ambulance or other transportation 
which may also be furnished at VA expense.  38 C.F.R. § 
17.52(a)(8).

Under 38 U.S.C.A. § 1701(5)(A)(ii), the term "hospital care" 
includes medical services rendered in the course of the 
hospitalization of any veteran, and travel and incidental 
expenses pursuant to the provisions of 38 U.S.C.A. § 111.  
Under 38 U.S.C.A. § 1701(6), the term "medical services" 
includes travel and incidental expenses pursuant to the 
provisions of 38 U.S.C.A. § 111.

Under the provisions of 38 U.S.C.A. § 111(b)(3), however, VA 
may not make payments for travel performed by a special mode 
of travel unless (i) the travel by such mode was medically 
required and was authorized by VA before the travel began, or 
(ii) the travel by such mode was in connection with a medical 
emergency of such a nature that the delay incident to 
obtaining authorization from VA to use that mode of travel 
would have been hazardous to the person's life or health.  
Special mode of transportation is defined in the implementing 
regulation as including an air ambulance.  38 C.F.R. § 
17.143(c)(2).

The provisions of 38 C.F.R. § 17.52(a) suggest that a medical 
emergency must be present for medical services such as travel 
by ambulance may be authorized in advance, while the 
provisions of 38 U.S.C.A. § 111(b)(3) suggest that either the 
ambulance service must have been authorized in advance or 
must have been in connection with a medical emergency as 
defined in the statute.

Based on a careful review of the record, however, the Board 
is unable to render a favorable decision.  In this case, 
there is no evidence that the veteran or the appellant 
obtained proper authorization for payment of the private 
medical services rendered on December 12, 2000 by Lifeline 
Air Ambulance.  The appellant was told that the veteran 
should be transferred to a VA facility in California.  At no 
time was the appellant given authorization to privately 
transport the veteran to Carle Clinic Hospital, a private 
facility.  Likewise, although an authorization may be deemed 
a prior authorization if an application is made to VA within 
72 hours, no such application was made in this case.

Further, as discussed again below, the veteran was not in 
need of emergency transportation.  He was being adequately 
treated at Antelope Valley Hospital.  It was his family's 
choice to transfer him to Carle Clinic Hospital because that 
facility was closer to where they lived.  His medical 
condition did not necessitate the move.  

Thus, the evidence establishes that VA did not authorize in 
advance the service by private air transportation on December 
12, 2000.  The evidence also not does establish that a 
medical emergency necessitated this private transportation.  

Accordingly, the Board must conclude that prior authorization 
for the private medical services provided by Lifeline Air 
Ambulance from Antelope Valley Hospital to the Carle Clinic 
Hospital on December 12, 2000.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

In this regard, the appellant maintains that the private 
medical services were rendered in an emergency for service-
connected disabilities and that VA facilities were not 
available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The facts of this case do not satisfy the second criterion as 
set forth above.  A review of the record confirms that the 
veteran needed emergency medical services.  However, these 
services were being provided by the Antelope Valley Hospital.  
Payment for services at that facility are not under appeal.  
The only matter is whether the veteran required emergency air 
transportation on December 12, 2000.  He did not.  He was 
being afforded adequate medical treatment at the Antelope 
Valley Hospital.  It was not necessary for him to be moved 
due to medical emergency.  In fact, it was contemplated that 
he might not have survived the air transport.  Thus, while 
the veteran received private care in an emergency, that was 
at Antelope Valley Hospital.  He did not require private air 
transportation on December 12, 2000, due to an emergency.  

The Board recognizes that the veteran's family wanted him to 
be near home and the veteran apparently could not be 
transferred to the local California VA facility at that time.  
However, it was the family's personal choice to move the 
veteran on December 12, 2000, from one private facility to 
another private facility, using a private carrier.  It was 
not a medical emergency that necessitated the transfer from 
one private facility to another.  Absent such a finding, all 
the criteria under 38 C.F.R. § 17.120 have not been met.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 C.F.R. § 17.120. 

The appellant has requested equitable relief.  However, the 
Board is without the authority to consider a claim for 
equitable relief, nor would the Board possess the 
jurisdiction to review any decision involving equitable 
relief in this matter.  See 38 U.S.C.A. § 503 (West 2002); 
see Darrow v. Derwinski, 2 Vet. App. 303 (1992).  


ORDER

Payment or reimbursement for medical expenses incurred in 
connection with private transportation provided by Lifeline 
Air Ambulance from Antelope Valley Hospital to Carle Clinic 
Hospital on December 12, 2000, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


